DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 8-9 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-3, 5-7, 10-15, 18-19 are currently amended. Claims 4, 16-17, and 20 are original. Claims 21-22 are new. Claims 1-7 and 10-22 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(b)
	Claims 1, 5, 10, and 11 have been amended to sufficiently clarify the indefinite elements and limitations such that the 35 USC 112(b) rejections for these claims are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 1-20 are upheld.
Rejection Under 35 USC 102
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. specifically determining that a change related to the medication has occurred and that intervention outcomes correspond to the medication-related change, determining a designated treatment provider of the patient, etc.), and thus the corresponding 35 USC 102 rejections for claims 1-20 are withdrawn. However, Examiner believes that Reference A still suggests each of the claim limitations as presently recited, as explained in more detail below.
Response to Arguments
Rejection Under 35 USC 101
	Applicant argues that any recited abstract idea is integrated into a practical application “because electronically providing, to a designated treatment provider, a patient-specific absolute risk for an intervention associated with a change related to a medication clarifies and improves an evaluation of a patient’s risk and reduces confusion among various treatment providers for various interventions” (see Pg 11 of Remarks filed 10/28/2020). Applicant’s arguments are fully considered, but are not persuasive. Merely electronically providing the output of a mental process to a treatment provider does not integrate the abstract idea into a practical application, because such a step is nominally recited and amounts to insignificant post-solution activity equivalent to outputting a report. 
This step does not provide a technical improvement to a technical problem as Applicant asserts on Pgs 12-14, and rather describes a business or workflow solution to the identified business problem of disorganized continuity of care for patients. Applicant analogizes the instant claims to those of Example 42, because both sets of claims describe analyzing information and outputting a message. However, the instant claims do not provide the technical improvements that Example 42 did (e.g. providing remote access over a network, converting updated information in non-standardized format to a standardized format, and transmitting a generated message). Example 42 couples the transmission of a message with technical improvements in remote access and electronic format standardization in a way that the instant claims do not; the only function of the electronic provision of risk data in the instant claims is to make the output of the abstract idea available to a treatment provider. Accordingly, this element does not amount to a technical improvement to a computer or other technical field. 
	Applicant further argues that the abstract idea is integrated into an abstract idea by applying the judicial exception in a meaningful way similar to the immunization step described in MPEP 2106.05(e) because the instant claims “provide specific data – the patient-specific absolute risk – that corresponds to the change related to the medication, which improves information regarding, for example, safe and effective use of the medication that was not provided in prior systems” (see Pg 15 of Remarks filed 10/28/2020). This arguments is fully considered, but is not persuasive. The claims at issue in Classen were found to meaningfully apply the recited judicial exception because they included an actual, tangible 
	Applicant additionally submits that the claims recite additional elements that are not well-understood, routine, and conventional. Applicant asserts that “the Office has only considered ‘medical data’ without considering all the other elements” (see Pg 15 of Remarks filed 10/28/2020) and cites to purported additional elements of “determining a change related to the medication has occurred” and “identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one of the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred.” Applicant’s arguments are fully considered, but are not persuasive. The cited limitations are considered to be part of the abstract idea because a human actor would be capable of mentally determining that a change related to a medication has occurred and identifying intervention outcomes corresponding to the change by observing a patient’s medical records using their own medical knowledge of treatment plans and associated outcomes. Because these limitations are part of the recited abstract idea, they do not amount to significantly more than the abstract idea and do not amount to an inventive concept under the Step 2B analysis (see the updated 35 USC 101 rejections below for additional explanation). 
In light of the above arguments, the 35 USC 101 rejections are upheld for claims 1-7 and 10-20. 
Rejection Under 35 USC 102
Applicant argues that Morris fails to anticipate newly amended or added limitations such as “identifying one or more interventions used to treat the primary condition of the patient, wherein at least one of the one or more interventions comprises prescribing a medication to the patient,” “determining a change related to the medication has occurred,” and “identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one of the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred” (emphasis original, see Pg 17 of Remarks filed 10/28/2020). Applicant’s arguments are fully considered, but are not persuasive. Although Examiner noted that the Morris reference was likely overcome by the language introduced in the proposed amendments discussed during the Interview of 08/25/2020, further review of the Morris reference provided teaching of this element in at least paras. [0060] & [0083], where updated patient information is provided (including whether or not a patient has complied with a suggested aspirin regimen, i.e. a change related to the medication is determined to have occurred) and the intervention outcome risk levels are updated accordingly, resulting in at least one of the one or more intervention outcomes corresponding to the change related to the medication that has occurred. 
Applicant further argues that Morris fails to anticipate the newly added “determining at least one designated treatment provider of the patient” limitation (emphasis original, see Pg 18 of Remarks filed 10/28/2020). Examiner agrees that this limitation is not expressly disclosed in Morris, but believes that it is rendered obvious by the teachings and suggestions of the reference. Morris does show that a patient and their provider (i.e. their “designated” provider) both review the output reports of the system to facilitate collaborative care decisions for the patient (see at least [0056]), indicating that a care provider associated with the patient in some way is provided with the risk reports. Though no explicit determination of the designated treatment provider is disclosed, the contemplation of provider user logins in [0052] as noted by Applicant and one of ordinary skill in the art’s understanding of patient privacy and security would render such a determination step obvious so that the results of a patient-specific analysis would be made available specifically to providers associated with that patient to facilitate collaborative care (as suggested in [0056]) as well as to enhance patient privacy and system security. 
For the above reasons, Examiner maintains that the Morris reference does disclose, teach, and/or suggest the instant claims, as explained in more detail in the updated prior art rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “The system of claim 11, further comprising determine a baseline risk that indicates….” It is unclear how a system that comprises physical elements such as processors and computer storage media could further comprise a functional step. For purposes of examination, Examiner assumes Applicant intended this limitation to indicate an additional function performed by the system of claim 11, e.g. “The system of claim 11, wherein the computer-useable instructions further cause the one or more processors to determine a baseline risk that indicates…” or some equivalent.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-7, 10, and 19-22 are directed to methods (i.e. processes) and claims 11-18 are directed to a system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind because nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
- identifying a primary condition of a patient;
identifying one or more clinical outcomes associated with the primary condition of the patient and one or more equivalent outcomes equivalent to the one or more clinical outcomes;
- identifying one or more risk factor combinations associated with the one or more clinical outcomes;
- identifying a baseline risk for each of the one or more clinical outcomes and each of the one or more equivalent outcomes;
- identifying one or more interventions used to treat the primary condition of the patient, wherein at least one of the one or more interventions comprises prescribing a medication to the patient;
- determining a change related to the medication has occurred;
- identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one or the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred;
- calculating, using the baseline risk and the one or more risk factor combinations, a patient-specific absolute risk for each of the one or more intervention outcomes and equivalent intervention outcomes; and
- determining at least one designated treatment provider of the patient.
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of identifying a medical condition of a patient and its associated clinical outcomes and risk factors by looking at a patient’s chart and using prior medical knowledge, mentally or on paper calculating a baseline risk of the outcomes for the patient via an understanding of the patient’s risk factors and how they correlate to the outcomes, identifying interventions such as prescribed medications by observing a patient’s records and mentally noting a change in the patient’s health due to the medication, identifying clinical outcomes associated with the prescribed medication using their medical knowledge, calculating a personalized patient risk for particular outcomes by adjusting the baseline risk calculation to incorporate the patient’s particular risk factors, and mentally noting a treatment provider of the patient gleaned from the patient’s records. Thus, the claim recites an abstract idea in the form of a mental process.
Independent claim 13 recites steps that, under their broadest reasonable interpretations, cover 
- identify one or more of a primary condition of a patient or a patient population that meets threshold criteria;
- calculate a patient-specific risk for one or more clinical outcomes associated with the primary condition of the patient;
- identify one or more interventions used to treat the primary condition of the patient, wherein at least one of the one or more interventions comprises prescribing a medication to the patient; 
- determine a change related to the medication has occurred; 
- calculate a patient-specific absolute risk value for one or more risk factor combinations corresponding to the one or more interventions and the change related to the medication; and
- determine at least one designated treatment provider of the patient.
Each of these steps may be performed entirely in the human mind in a similar manner as explained above for the steps of claim 1, e.g. by a human actor observing a patient’s medical records for medical conditions, risk factors, interventions related to prescribed medications, changes in patient parameters, designated treatment providers, etc. and using their medical knowledge to calculate a patient’s risk of relevant clinical outcomes related to the medical condition and prescribed medication.  Thus, the claim recites an abstract idea in the form of a mental process. 
Independent claim 19 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind because nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites:
- identifying a primary condition of a patient;
- identifying one or more clinical outcomes associated with the primary condition of the patient and one or more equivalent outcomes equivalent to the one or more clinical outcomes;
- identifying one or more risk factor combinations associated with the one or more clinical outcomes;
- identifying a baseline risk for each of the one or more clinical outcomes and each of the one or more equivalent outcomes associated with the primary condition of the patient;
- identifying a first intervention used to treat the primary condition of the patient, wherein the first intervention is a medication used to treat the primary condition of the patient;
- determining a change related to the medication has occurred;
- identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one of the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred;
- identifying a second intervention used to treat the primary condition of the patient, wherein the second intervention is a non-medication intervention;
- identifying one or more second intervention outcomes and second equivalent intervention outcomes associated with the second intervention; 
- calculating a first patient-specific absolute risk for each of the one or more intervention outcomes and equivalent intervention outcomes; and
- calculating a second patient-specific absolute risk for each of the one or more second intervention outcomes and second equivalent intervention outcomes.
Each of these steps may be performed entirely in the human mind in a similar manner as explained above for the steps of claims 1 and/or 11, e.g. by a human actor observing a patient’s medical records for medical conditions, risk factors, interventions related and unrelated to prescribed medications, changes in patient parameters, etc. and using their medical knowledge to calculate a patient’s risk of relevant clinical outcomes related to the medical condition and various interventions. Thus, the claim recites an abstract idea in the form of a mental process. 
Dependent claims 2-7, 12-18, and 20-22 inherit the limitations that recite an abstract idea from their dependence on claims 1, 11, or 19, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. 
In addition, claims 2-7, 12-14, 16, and 21-22 merely further limit aspects of the abstract idea identified in the independent claims above and as such also amount to mental processes. Specifically, 
Further, claims 10, 15, 18, and 20 recite additional limitations that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. Specifically, claims 10, 18, and 20 describe additional information made available through the invention such as clinically relevant risks and benefits of the interventions, which a human actor would be able to determine and provide by calling upon their medical knowledge. Claim 15 recites a step for determining a baseline risk for a patient, which a human actor could accomplish in similar manner as above by using their medical knowledge to extrapolate a risk of a particular clinical outcome if a patient does not change their habits, treatments, etc. 
Accordingly, claims 1-7 and 10-22 recite an abstract idea in the form of a mental process. However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. Independent claims 1 and 19 do not include any physical or technical additional elements beyond reciting in the preamble “electronic delivery” of information “in a single view,” while claim 11 recites the additional element of a computer system comprising one or more processors and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform the functions of the claim. Additionally, each of the independent claims include the functional additional element of electronically providing information regarding patient-
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field (because they appear to merely provide a business solution to the identified business problem of disorganized continuity of care for a patient, rather than a technical solution to a technical problem), do not effect a particular treatment or prophylaxis for a disease or medical condition (because they do not amount to the literal medical treatment of a specific condition, and rather provide mere tracking and management of nonspecific interventions for nonspecific diseases), do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the additional hardware elements of claim 11 merely amount to instructions to implement an abstract idea on a computer (e.g. using computer code stored and executed by a computer system including a processor and memory to perform functions that may be performed mentally), while the additional functional element of electronically providing risk information to a designated treatment provider in a single view adds insignificant post-solution activity because it merely outputs the results of the main analysis steps of the invention, (e.g. equivalent to printing a report). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-7, 10, 12-18, and 20-22 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 11, or 19. Further, claims 2-7, 12-16, and 21-22 merely further describe the abstract ideas of the invention (as explained in Step 2A – Prong 1 above) without presenting new additional elements. Claims 10, 17-18, and 20 indicate that additional information is electronically provided within the single view, which amounts to insignificant post-solution activity as described above for the independent claims because this function merely provides outputs of the main analysis steps in a nominal way, equivalent to printing a report. 

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system including one or more processors and one or more storage media that together execute computer-useable instructions to perform the identifying, calculating, determining, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes the following portions of Applicant’s specification that describe implementation of the system on generic computer systems, with emphasis added: 
[0092] - “FIG. 4 provides an illustrative embodiment of a general computer system 10 for medication management.”
[0127] – “the processor 12 may be part of a standard personal computer or workstation. The processor 12 may be one or more general processors.”
[0145] – “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and anyone or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read only memory or a random access memory or both. The essential elements of a computer are a processor for performing instructions and one or more memory devices for storing instructions and data…. Computer readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices….”
Further, the combination of these additional hardware elements is shown in at least para [0145] to be typical of a computer system, indicating to one of ordinary skill in the art that such a combination of processor and memory storing instructions is a well-understood, routine, and conventional combination for automating an abstract idea that could otherwise be performed mentally and thus does not provide an inventive concept. 

Thus, when considered as a whole and in combination, claims 1-7 and 10-22 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US 20110105852 A1), hereinafter “Reference A” or “A.”
Claim 19
Reference A teaches a method for electronic delivery of both a patient-specific absolute risk for a condition and one or more interventions in a single view (see A Figs. 2-3), the method comprising: 
- 7931364 v5Continuation-In-Part Application Attorney Docket No. CRNI.251803identifying a primary condition of a patient (see A [0049], [0059], noting a report may be created for a variety of patient conditions; [0059] further shows that a particular condition for a report may be identified via a drop down list or button);
identifying one or more clinical outcomes associated with the primary condition of the patient and one or more equivalent outcomes equivalent to the one or more clinical outcomes (see A [0086], [0139], noting conditions are associated with one or more clinical outcomes, e.g. cardiovascular disease is associated with myocardial infarctions and strokes while diabetes mellitus is associated with foot ulcers, blindness, and end-stage renal disease; because the risk of myocardial infarction and stroke are addressed together as in Figs. 2-3, these two clinical outcomes are considered equivalent);
- identifying one or more risk factor combinations associated with the one or more clinical outcomes (see A [0085], noting a patient’s individual parameters (i.e. risk factors) are input to the system; see further [0027]-[0028], noting a variety of risk factors are considered and that a patient with a certain combination of risk factors is compared to population data of other patients with a similar combination of risk factors to identify the potential risk of each clinical outcome);
- identifying a baseline risk for each of the one or more clinical outcomes and each of the one or more equivalent outcomes associated with the primary condition of the patient (see A Figs. 2-3, showing “Your Actual Risk today – if you take no action at all” and “Your Actual Risk – if you stop taking the heart and blood pressure medications you currently take” which are equivalent to baseline risks);
- identifying a first intervention used to treat the primary condition of the patient, wherein the first intervention is a medication used to treat the primary condition of the patient (see A Figs. 2-3, [0022], [0087], [0102], the matrix following [0139], noting several identified interventions for the condition in question including medications such as ACE inhibitors, beta blockers, calcium channel blockers, diuretics, prinzide, simvastatin, metformin, or insulin);
- determining a change related to the medication has occurred (see A [0083], noting a provider determines any revisions or updates to a patient’s information via an office visit and indicates the changes to the system to update the intervention and outcome risks; [0060] further notes that such an indicated change may be whether or not the patient is complying with a recommended aspirin regimen, and this change is reflected by checking or unchecking box 235 in Fig. 2);
- identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one of the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred 
- identifying a second intervention used to treat the primary condition of the patient, wherein the second intervention is a non-medication intervention (see A Figs. 2-3, [0022], [0087], the matrix following [0139], noting several identified interventions for the condition in question including non-medication interventions such as dietary changes, smoking cessation, exercise, or weight loss);
- identifying one or more second intervention outcomes and second equivalent intervention outcomes associated with the second intervention (see A Figs. 2-3, noting each intervention is evaluated with respect to the overall clinical outcome such as myocardial infarction or stroke, equivalent to one or more intervention outcomes because these are outcomes measured in relation to a given intervention; see also [0055], noting a bar representing a “side effect score” can be shown alongside an associated intervention bar, which is another type of identified intervention outcome); 
- calculating a first patient-specific absolute risk for each of the one or more intervention outcomes and equivalent intervention outcomes; calculating a second patient-specific absolute risk for each of the one or more second intervention outcomes and second equivalent intervention outcomes (see A Figs. 2-3, noting each intervention shows an absolute risk for the identified outcome if the patient were to adhere to that intervention; see further [0027]-[0028], [0043], [0046], noting that these absolute risks incorporate patient-specific data and are thus patient-specific absolute risks; see also [0055], noting each intervention may have a calculated side effect score for the patient); and
- 647931364 v5Continuation-In-Part Application Attorney Docket No. CRNI.251803electronically providing the first patient-specific absolute risk and the second patient-specific absolute risk within the single view (see A Figs. 2-3, [0071], showing the absolute risk for each medication and non-medication intervention displayed electronically in a single view).
Claim 20
A teaches the method of claim 19, and further teaches wherein the single view  further comprises one or more clinical benefits of the first intervention or the second intervention (see A Figs. 2-3, [0069], noting arrows denoting the change in risk for each intervention (a decrease in risk is a benefit)).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Reference A.
Claim 1
a method for electronic delivery of both a patient-specific absolute risk for a condition and one or more interventions or risks in a single view (see A Figs. 2-3), the method comprising:
- identifying a primary condition of a patient (see A [0049], [0059], noting a report may be created for a variety of patient conditions; [0059] further shows that a particular condition for a report may be identified via a drop down list or button);
- identifying one or more clinical outcomes associated with the primary condition of the patient and one or more equivalent outcomes equivalent to the one or more clinical outcomes (see A [0086], [0139], noting conditions are associated with one or more clinical outcomes, e.g. cardiovascular disease is associated with myocardial infarctions and strokes while diabetes mellitus is associated with foot ulcers, blindness, and end-stage renal disease; because the risk of myocardial infarction and stroke are addressed together as in Figs. 2-3, these two clinical outcomes are considered equivalent);
- identifying one or more risk factor combinations associated with the one or more clinical outcomes (see A [0085], noting a patient’s individual parameters (i.e. risk factors) are input to the system; see further [0027]-[0028], noting a variety of risk factors are considered and that a patient with a certain combination of risk factors is compared to population data of other patients with a similar combination of risk factors to identify the potential risk of each clinical outcome);
- identifying a baseline risk for each of the one or more clinical outcomes and each of the one or more equivalent outcomes (see A Figs. 2-3, showing “Your Actual Risk today – if you take no action at all” and “Your Actual Risk – if you stop taking the heart and blood pressure medications you currently take” which are equivalent to baseline risks for a patient; “The risk of a healthy male in your age group” is also shown to provide a reference point for a healthy baseline per [0030] & [0044]);
- identifying one or more interventions used to treat the primary condition of the patient, wherein at least one of the one or more interventions comprises prescribing a medication to the patient (see A Figs. 2-3, [0087], [0102], the matrix following [0139], noting several identified interventions for the condition in question, including medications such as aspirin, ACE inhibitors, beta blockers, etc.);
- determining a change related to the medication has occurred (see A [0083], noting a provider determines any revisions or updates to a patient’s information via an office visit and indicates the changes to the system to update the intervention and outcome risks; [0060] further notes that such an indicated ;
- identifying one or more intervention outcomes and equivalent intervention outcomes associated with the one or more interventions, wherein at least one or the one or more intervention outcomes and equivalent intervention outcomes corresponds to the change related to the medication that has occurred (see A Figs. 2-3, noting each intervention is evaluated with respect to the overall clinical outcome such as myocardial infarction or stroke, equivalent to one or more intervention outcomes because these are outcomes measured in relation to a given intervention; see also [0055], noting a bar representing a “side effect score” can be shown alongside an associated intervention bar, which is another type of identified intervention outcome; see further [0060] & [0083], noting that the outcomes can be updated dynamically to reflect updated or revised information such as whether a patient is complying with a recommended aspirin regimen, i.e. at least one of the intervention outcomes corresponds to the change related to the medication that has occurred);
- calculating, using the baseline risk and the one or more risk factor combinations, a patient-specific absolute risk for each of the one or more intervention outcomes and equivalent intervention outcomes (see A Figs. 2-3, noting each intervention shows an absolute risk for the identified outcome if the patient were to adhere to that intervention; see further [0027]-[0028], [0043], [0046], noting that these absolute risks incorporate patient-specific data and are thus patient-specific absolute risks based on a baseline risk augmented with a patient’s particular risk factors and potential interventions); 
- 
- electronically providing, to the at least one designated treatment provider, the patient-specific absolute risk for each available combination of risk factors associated with each of the one or more interventions in a single view (see A Figs. 2-3, [0071], showing the absolute risk for each intervention displayed electronically in a single view; the outputs of the system are available to provider users such as doctors, nurses, and other healthcare professionals per [0053], and such a provider user is considered equivalent to a patient’s designated treatment provider because the provider and patient can make collaborative decisions about the patient’s health and course of treatment as noted in [0056], indicating that the provider is in some way associated with or responsible for the particular patient being evaluated).
determining at least one designated treatment provider of the patient. 
However, A also contemplates user login information for the system (see A [0053]), indicating that users may be identified in some manner for accessing the system. User login schemes are also conventionally utilized in electronic systems for security purposes to protect sensitive information from being made available to unauthorized users. Because A contemplates the use of user logins in addition to the storage and analysis of sensitive medical information, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method to include a positively recited step for determining at least one designated treatment provider of the patient (e.g. via a user login process) so that the results of a patient-specific analysis are made available specifically to providers associated with that patient to facilitate collaborative care (as suggested in [0056]) as well as to enhance patient privacy and system security. 
Claim 11
Reference A teaches a computer system comprising:
- one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to (see A Fig. 5, [0141], [0143], noting a computer system with a processor and memory that stores instructions to be executed by the processor to perform operations of the invention):
- identify one or more of a primary condition of a patient or a patient population that meets threshold criteria (see A [0049], [0059], noting a report may be created for a variety of patient conditions; [0059] further shows that a particular condition for a report may be identified via a drop down list or button);
calculate a patient-specific risk for one or more clinical outcomes associated with the primary condition of the patient (see A Figs. 2-3, showing “Your Actual Risk today – if you take no action at all” and “Your Actual Risk – if you stop taking the heart and blood pressure medications you currently take” which are equivalent to patient-specific risks for one or more clinical outcomes (e.g. myocardial infarction or stroke as in Figs. 2-3));
- identify one or more interventions used to treat the primary condition of the patient, wherein at least one of the one or more interventions comprises prescribing a medication to the patient (see A Figs. 2-3, [0087], [0102], the matrix following [0139], noting several identified interventions for the condition in question, including medications such as aspirin, ACE inhibitors, beta blockers, etc.); 
- determine a change related to the medication has occurred (see A [0083], noting a provider determines any revisions or updates to a patient’s information via an office visit and indicates the changes to the system to update the intervention and outcome risks; [0060] further notes that such an indicated change may be whether or not the patient is complying with a recommended aspirin regimen, and this change is reflected by checking or unchecking box 235 in Fig. 2);
- calculate a patient-specific absolute risk value for one or more risk factor combinations corresponding to the one or more interventions and the change related to the medication (see A Figs. 2-3, noting each intervention shows an absolute risk for the identified outcome if the patient were to adhere to that intervention; see further [0027]-[0028], [0043], [0046], noting that these absolute risks incorporate patient-specific data and are thus patient-specific absolute risks; see further [0085], noting a patient’s individual parameters (i.e. risk factors) are input to the system as well as [0027]-[0028], noting a variety of risk factors are considered and that a patient with a certain combination of risk factors is compared to population data of other patients with a similar combination of risk factors to identify the potential risk of each clinical outcome; see finally [0060] & [0083], noting that the outcomes can be updated dynamically to reflect updated or revised information such as whether a patient is complying with a recommended aspirin regimen, i.e. at least one of the outcomes corresponds to the change related to the medication); 
- and
- electronically provide, to the at least one designated treatment provider, the patient-specific absolute risk value (see A Figs. 2-3, [0071], showing the absolute risk for each intervention displayed 
In summary, A teaches a system and associated methods by which a patient’s individualized risks for particular outcomes are shown in a single view based on baseline risks, patient-specific information, and identified medication-based and non-medication-based interventions. The output reports are made available to both patient and provider users of the system so that decisions about a patient’s care can be collaboratively made (as in at least [0052], [0056]), indicating that the reports are provided to at least one designated treatment provider of the patient. However, though the reference contemplates patient-provider relationships and collaborative review of patient-specific data, it fails to explicitly disclose a step of determining at least one designated treatment provider of the patient. 
However, A also contemplates user login information for the system (see A [0053]), indicating that users may be identified in some manner for accessing the system. User login schemes are also conventionally utilized in electronic systems for security purposes to protect sensitive information from being made available to unauthorized users. Because A contemplates the use of user logins in addition to the storage and analysis of sensitive medical information, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method to include a positively recited step for determining at least one designated treatment provider of the patient (e.g. via a user login process) so that the results of a patient-specific analysis are made available specifically to providers associated with that patient to facilitate collaborative care (as suggested in [0056]) as well as to enhance patient privacy and system security. 
Claims 2 and 12
A teaches the method of claim 1, and further teaches
- wherein at least one of the one or more interventions include no intervention at all or an intervention other than the medication (see A Figs. 2-3, [0022], [0087], the matrix following [0139], noting interventions may include no intervention and non-medication interventions), and
- wherein the change related to the medication that has occurred comprises an availability of information of a new risk to taking the medication (see A [0060], [0083], noting newly available patient information may be used to dynamically update the risks of each intervention in real time as the information is made available; such patient information can include patient parameters such as medication history, medication status, weight, blood pressure, plasma glucose, cholesterol levels, creatinine levels, etc. per [0027], [0085], and the table following [0125]. These types of newly available patient parameters are considered equivalent to newly available information of a new risk to taking the medication because a patient on a new medication or experiencing weight gain, significantly increased cholesterol levels, etc. could have new risks associated with taking various medications that were not accounted for before the updated/revised patient information was available).
Claim 12 recites substantially similar limitations as claim 2, and is similarly rejected as above. 
Claims 3 and 13
A teaches the method of claim 2, and further teaches wherein the intervention other than the medication includes one or more: 1) preventative care-type actions including immunizations, screening related risks or development of disease; 2) treatment options including exercise recommendations, diet recommendations, hospitalization and optimal location of services provided; 3) prognosis questions around functional recovery, mortality, and remissions; and 4) chronic disease-type questions around risk of acquiring a condition in a general population (see A Figs. 2-3, [0022], [0087], the matrix following [0139], noting interventions may include non-medication interventions such as exercise, diet, weight loss, and smoking cessation).  
Claim 13 recites substantially similar limitations as claim 3, and is similarly rejected as above. 
Claims 4 and 14
A teaches the method of claim 1, and further teaches wherein the primary condition of the patient is a medical diagnosis of the patient or a potentially acquired medical diagnosis for the patient (see A Figs. 2-3, [0049], noting reports may be made for a variety of conditions, including the potential future diagnosis of myocardial infarction or stroke).  
Claim 14 recites substantially similar limitations as claim 4, and is similarly rejected as above. 
Claims 5 and 15
 wherein the baseline risk indicates an absolute risk of the patient to develop the one or more clinical outcomes for the primary condition without any interventions (see A Figs. 2-3, [0043]-[0045], noting baseline risks associated with the patient taking no new action as well as the patient stopping current interventions).  
Claim 15 recites substantially similar limitations as claim 5, and is similarly rejected as above. 
Claim 6
A teaches the method of claim 1, and further teaches wherein the patient-specific absolute risk is calculated based on one or more scientific studies and then customized to the patient (see A Figs. 2-3, [0043]-[0045], noting that a reference “healthy” patient is included along with patient-specific risks customized for the patient; [0028]-[0029] further note modeling based on actual patient data, as well as scientific data from, e.g., a four year study of the effects of weight loss).  
Claims 7 and 16
A teaches the method of claim 6, and further teaches wherein patient-specific absolute risk is customized to the patient utilizing data from at least the patient's electronic health record (see A [0085], noting a patient’s individual parameters being input to the system; [0027]-[0028], [0043], [0046] further note that such patient-specific data are incorporated when determining the patient-specific absolute risks).  
Claim 16 recites substantially similar limitations as claim 7, and is similarly rejected as above. 
Claim 17
A teaches the system of claim 16, and further teaches wherein the patient-specific absolute risk value for each of the one or more risk factor combinations associated with each of the one or more interventions is provided simultaneously on a single view (see A Figs. 2-3, showing patient-specific risk values for each intervention in a single view).  
Claims 10 and 18
A teaches the method of claim 1, and further teaches wherein the single view  further includes one or more clinically relevant risks and benefits of each of the one or more interventions (see A Figs. 2-3, [0069], noting arrows denoting the change in risk for each intervention (an increase in risk is a risk and a decrease in risk is a benefit); [0055] also notes side effect information (i.e. risk information) may be .  
Claim 18 recites substantially similar limitations as claim 10, and is similarly rejected as above. 
Claim 21
A teaches the method of claim 1, and further teaches wherein the one or more intervention outcomes and equivalent intervention outcomes comprises a side effect from taking the medication, and wherein the baseline risk is identified based at least in part on a relative risk of the side effect from the medication for a particular population (see A [0055], noting side effect scores may be provided as intervention outcomes for each intervention, i.e. including medication interventions as in Figs. 2-3; see also [0027]-[0028], noting that patient-specific risk values (such as baseline risk values represented in Figs. 2-3) are determined by comparing the patient’s risk factors to population data of other patients with a similar combination of risk factors (i.e. a particular population) to identify the potential risk of each clinical outcome).  
Claim 22
The method of claim 1, wherein the patient-specific absolute risk for each of the one or more intervention outcomes and equivalent intervention outcomes was calculated based at least in part on risk factors specific to the one or more intervention outcomes and equivalent intervention outcomes, the risk factors comprising at least age and gender (see A [0085], noting that patient-specific inputs include age and gender; see also [0031], noting that “in an embodiment, the Archimedes Optimizer only requires an age value and a gender value for a patient, and uses imputation techniques to fill in gaps in data.” [0030], [0044], [0138] further note patient-specific risk for intervention outcomes can be compared to baseline “healthy” risks for patients in the same age and gender populations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                     

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687